Order vacating subpoena reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We are of opinion that section 352 of the General Business Law,  as amended by chapter'365 of the Laws of 1927, empowers the Attorney-General to subpoena and examine a person, who is a party to a civil proceeding or action, after the commencement of the proceeding or action. The exercise of such power by the Attorney-General does not violate any of- defendant’s constitutional rights, which are specifically preserved by the provisions of section 359 of said law.  Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.